DETAILED ACTION
This Action is responsive to the Amendment filed on 01/27/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 29-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 9,196,479), in view of Lee (US 2014/0367800), in view of Pae (US 2016/0233144), in view of Tsai (US 2016/0211371).

Regarding claim 1, Cheng (see, e.g., FIG. 13) discloses a semiconductor structure, comprising:
a gate structure 60 protruding from a substrate 5 in a z direction and having a length in a y direction transverse to the z direction and a width in an x direction transverse to the z and y directions (col. 4, lines 39-40; col. 13, lines 66-67; col. 14, lines 1-12); and
a plurality of source/drain features 20, 35, 65 disposed on the substrate 5, spaced apart from each other in the x direction, and interposed by the gate structure 60, wherein 20, 35, 65 comprises (col. 14, lines 29-32; col. 16, lines 14-22);
an epitaxially grown first doped source/drain region 20, 35 epitaxially grown on the substrate 5 in the z direction, wherein the epitaxially grown first doped source/drain region 20, 35 has a bar-shaped cross-section taken along the y direction and has a bottom surface in contact with the substrate 5 (col. 9, lines 24-38; col. 11, lines 28-29); and
an epitaxially grown second doped source/drain region 65 disposed on top and side surfaces of the epitaxially grown first doped source/drain region 20, 35, wherein the epitaxially grown second doped source/drain region is made of SiP (col. 15, lines 31-38, lines 49-52; col. 16, lines 13-22),
Although Cheng shows substantial features of the claimed invention, Cheng fails to expressly teach a convex bottom surface; a cross section taken along the y direction, the epitaxially grown second doped source/drain region has a first upper slanting surface, a first lower slanting surface, and a substantially vertical sidewall interconnecting the first upper slanting surface and the first lower slanting surface, and a phosphorus doping concentration of the epitaxially grown first doped source/drain region is substantially uniform and is lower than a phosphorus doping concentration of the epitaxially grown second doped source/drain region. 
Regarding “the epitaxially grown first doped source/drain region . . . [that] has a convex bottom surface,” it would have been an obvious matter of design choice to adjust the shape of the bottom surface of the source/drain region to either convex or flat as taught by Lee (see, e.g., FIG. 3A – FIG. 3E) that teaches a flat bottom surface and a convex bottom surface (Para 0025). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed convex bottom surface was significant, and a change in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding “a cross section taken along the y direction, the epitaxially grown second doped source/drain region has a first upper slanting surface, a first lower slanting surface, and a substantially vertical sidewall interconnecting the first upper slanting surface and the first lower slanting surface,” it would have been an obvious matter of design choice to adjust the shape of the epitaxially grown second doped source/drain region to have a polygon shape as taught by Pae (see, e.g., FIG. 12) that teaches epitaxially grown second doped source/drain region 135 that has a first upper slanting surface, a first lower slanting surface, and a substantially vertical sidewall interconnecting the first upper slanting surface and the first lower slanting surface (Para 0114). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed first upper slanting surface, first lower slanting surface, and the substantially vertical sidewall interconnecting the first upper slanting surface and the first lower slanting surface were significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Tsai (see, e.g., FIG. 10A) teaches, in a similar field of endeavor, a phosphorus doping concentration of the epitaxially grown first doped source/drain region 110 is substantially uniform and lower than a phosphorus doping concentration of the epitaxially grown second doped source/drain region 120 (Para 0050, Para 0057) for the purpose of utilizing a stressor structure for suppressing a short channel effect to increase the stress applied to the channel layer (Para 0061). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phosphorus doping concentration of the first doped source/drain region to be lower than a doping concentration of the second doped 

Regarding claim 25, Pae (see, e.g., FIG. 12) teaches that when viewed in the cross section taken along the y direction, the epitaxially grown second doped source/drain region 135 has first and second corners and a topmost surface between the first and second corners, and the first and second corners of the epitaxially grown second doped source/drain region 135 are above a topmost surface of the epitaxially grown first doped source/drain region 115b (Para 0093, Para 0114, Para 0167-Para 0168).

Regarding claim 29, Pae (see, e.g., FIG. 12) teaches that when viewed in the cross section taken along the y direction, a topmost surface of the epitaxially grown second doped source/drain region 135 is substantially flat.

Regarding claim 30, Cheng (see, e.g., FIG. 13) teaches that the source/drain features 20, 35, 65 are completely spaced apart from each other in the y direction.

Regarding claim 34, Cheng (see, e.g., FIG. 13) teaches that the epitaxially grown second doped source/drain region 65 is directly in contact with the top and side surfaces of the epitaxially grown first doped source/drain region 20, 35 (col. 15, lines 31-34).




Claims 22-24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 9,196,479), in view of Lee (US 2014/0367800), in view of Pae (US 2016/0233144), in view of Tsai (US 2016/0211371), and further in view of Jacob (US 2017/0243791), in view of Liao (US 2017/0054003).

Regarding claim 22, although Cheng/Lee/Pae show substantial features of the claimed invention, Cheng/Lee/Pae fails to expressly teach each of the source/drain features comprising a capping layer formed on the epitaxially grown second doped source/drain region. 
Jacob (see, e.g., FIG. 2H) teaches that each of the source/drain features 106, 122 comprising a capping layer 126 formed on the epitaxially grown second doped source/drain region 122 (Para 0040).  Liao (see, e.g., FIG. 1; 100C), on the other hand, teaches that the capping layer 112 wrapped around the exposed regions of the epitaxial region maximizes contact area, thereby minimizing external resistance (Para 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the capping layer of Jacob/Liao onto each of the source/drain features of Cheng/Lee/Pae for the purpose of minimizing external resistance (Para 0042).

Regarding claim 23, the combination of Pae (see, e.g., FIG. 12) and Jacob (see, e.g., FIG. 2H) teach that the capping layer 126 (of Jacob) is substantially uniformly disposed on a top e.g., top of 135 (of Pae), the first upper slanting surface e.g., first upper slanting surface of 135 (of Pae), the first lower slanting surface e.g., first lower slanting surface of 135 (of Pae), and the substantially vertical sidewall e.g., vertical sidewall of 135 (of Pae) of the epitaxially grown second doped source/drain region 135 (of Pae) (Pae: Para 0114; Jacob: Para 0040) 

Regarding claim 24, Jacob (see, e.g., FIG. 2H) teaches that the capping layer 126 is made of a material having an etching selectivity from the epitaxially grown second doped source/drain region 122 (Para 0034, Para 0040).
e.g., FIG. 2H) teaches that the source/drain features 106, 122 have first and second source/drain features 106, 122 (i.e., left and right) adjacent to each other in the y direction, and the capping layers 126 of the first and second source/drain features 106, 122 (i.e., left and right) are completely spaced apart from each other.

Regarding claim 35, the combination of Pae (see, e.g., FIG. 12) and Jacob (see, e.g., FIG. 2H) teach that the capping layer 126 (of Jacob) is directly in contact with the top e.g., top of 135 (of Pae), the first upper slanting surface e.g., first upper slanting surface of 135 (of Pae), the first lower slanting surface e.g., first lower slanting surface of 135 (of Pae), and the substantially vertical sidewall e.g., vertical sidewall of 135 (of Pae) of the epitaxially grown second doped source/drain region 135 (of Pae) (Pae: Para 0114; Jacob: Para 0040). 

Claims 9-11, 16, 21, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 9,196,479), in view of Tsai (US 2016/0211371).

Regarding claim 9, Cheng (see, e.g., FIG. 13) discloses a semiconductor structure, comprising: 
a substrate 5 (col. 4, lines 39-40);
a gate structure 60 protruding from the substrate 5 in a z direction and having a length in a y direction transverse to the z direction and a width in an x direction transverse to the z and y directions (col. 14, lines 4-12);
a bar-shaped epitaxy structure 20 formed adjacent to the gate structure 60, grown epitaxially on the substrate 5 in the z direction, and having a bar-shaped cross-section taken along the y direction (col. 9, lines 24-38); and
an epitaxy layer 65 substantially uniformly disposed on top and side surfaces of the bar-shaped epitaxy structure 20, wherein the epitaxy layer is made of SiP and is free of carbon (col. 15, lines 31-52),

Tsai (see, e.g., FIG. 10A) teaches, in a similar field of endeavor, that an epitaxy structure 110 comprises carbon and phosphorus dopants; and that a composition of the epitaxy layer 120 is different from a composition of the epitaxy structure 110 for the purpose of utilizing a stressor structure for suppressing a short channel effect to increase the stress applied to the channel layer (Para 0050, Para 0057, Para 0061). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the epitaxy structure comprising carbon and phosphorus dopants, and that the composition of the epitaxy layer is different from a composition of the epitaxy structure of Tsai in the first doped source/drain region and the second doped source/drain region of Cheng/Tsai for the purpose of utilizing a stressor structure for suppressing a short channel effect to increase the stress applied to the channel layer (Para 0061).
Tsai fails to expressly teach that the phosphorous atomic concentration of the epitaxy structure is lower than a carbon atomic concentration of the epitaxy structure. Tsai does, however, teach that the epitaxy structure has a carbon atomic concentration in a range of 1% to 5% and a phosphorous concentration in a range of 1x10.sup.18 cm.sup.-3 to about 1x10.sup.20 cm.sup.-3. However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed phosphorus and carbon concentrations or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 10, Tsai (see, e.g., FIG. 10A) teaches that a phosphorus concentration of the epitaxy structure 110 is lower than a phosphorus concentration of the epitaxy layer 120 (Para 0050, Para 0057).
However, Tsai fails to expressly teach a phosphorous atomic concentration of the epitaxy structure and a phosphorous atomic concentration of the epitaxy layer. Tsai does, however, teach that the epitaxy structure 110 has phosphorus in a range of 1x10.sup.18 cm.sup.-3 to about 1x10.sup.20 cm.sup.-3 and that the epitaxy layer 120 has phosphorus in a range of 1x10.sup.20 cm.sup.-3 to about 2x10.sup.20 cm.sup.-3 (Para 0050, Para 0057). However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the concentrations, it would have been obvious to one of ordinary skill in the art to use or modify the phosphorus concentrations as described by Tsai.

The specification contains no disclosure of either the critical nature of the claimed phosphorus concentrations or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 11, Cheng (see, e.g., FIG. 13) teaches that a portion of the epitaxy layer 65 has a uniform thickness.

Regarding claim 16, Cheng (see, e.g., FIG. 13) teaches that the bar-shaped epitaxy structure 20 has a uniform width.

Regarding claim 21, Cheng (see, e.g., FIG. 13) teaches the semiconductor structure of claim 9, further comprising: a second bar-shaped epitaxy structure 35; and a second epitaxy layer 75 disposed on top and side surfaces of the second bar-shaped epitaxy structure 35, wherein epitaxy layer 65 and the second epitaxy layer 75 are disposed on the same side of the gate structure 60 and are spaced apart from each other (col. 11, lines 28-29; col. 16, lines 18-22).

Regarding claim 32, Tsai (see, e.g., FIG. 10A) teaches that the phosphorus concentration of the epitaxy structure 110 is in the range from about 1x10.sup.18 cm.sup.-3 to about 1x10.sup.20 cm.sup.-3, and a carbon atomic concentration of the epitaxy structure 110 is in the range 1% to 5% (Para 0050). However, Tsai fails to expressly teach phosphorous atomic concentration of the bar-shaped epitaxy structure is in the range of 1x10.sup.20 at/cm.sup.3 to about 5x10.sup.20 at/cm.sup.3, and a carbon atomic concentration of the bar-shaped epitaxy structure is in a range from about 1x10.sup.21 at/cm.sup.3 to about 5x10.sup.21 at/cm.sup.3. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the concentrations, it would have been obvious to one of ordinary skill in the art to use or modify the phosphorus and carbon concentrations as described by Tsai.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed phosphorus and carbon concentrations or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 17, 19, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2012/0091528), Yang (US 2015/0333075), in view of Tsai (US 2016/0211371).

Regarding claim 17, Chang (see, e.g., FIG. 3A, FIG. 4A) discloses a method of fabricating a semiconductor structure, comprising: 
forming a gate structure 250 over a substrate 210 (Para 0028, Para 0035); 
forming a recess e.g., exposed fin portion 220 adjacent the gate structure 250 in the substrate 210 (Para 0031); 
epitaxially growing an epitaxy structure 260 by a doping concentration epitaxy process directly on the recess e.g., exposed fin portion 220 such that the epitaxy structure 260 has a bar-shaped cross-section (Para 0032),

Yang (see, e.g., FIG. 9-I) teaches epitaxially and substantially uniformly growing an epitaxy layer 230e directly on the epitaxy structure 110b for the purpose of providing a compressive stress material to improve mobility of carriers of a channel region by applying compressive stress to the fin pattern (Para 0074, Para 0132, Para 0133, Para 0149).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the epitaxially and substantially uniformly growth of an epitaxy layer on the epitaxy structure of Yang onto the epitaxy structure as described by Chang for the purpose of providing a compressive stress material to improve mobility of carriers of a channel region (Para 0149).
Tsai (see, e.g., FIG. 10A) teaches, in a similar field of endeavor, a phosphorous doping concentration epitaxy process, a concentration of phosphorous of the phosphorous doping concentration epitaxy process is in a range from about 1x10.sup.20 cm.sup.3 to about 5x10.sup.20 cm.sup3 (Para 0050); and wherein a phosphorus doping concentration of the epitaxy layer 120 has a range (Para 0050, Para 0057) for the purpose of utilizing a stressor structure for suppressing a short channel effect to increase the stress applied to the channel layer (Para 0061). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a phosphorus doping concentration of the epitaxy structure being lower than a phosphorus doping concentration of the epitaxy layer of Tsai in the 
Tsai fails, however, to expressly teach that a phosphorous atomic concentration of the epitaxy structure is in a range from about 1x10.sup.20 at/cm.sup.3 to about 5x10.sup.20 at/cm.sup3 and hat the phosphorus doping concentration of the epitaxy layer is in the range from about 3x10.sup.21 at/cm.sup.3 to about 6x10.sup.21 at/cm.sup.3. However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the phosphorus concentrations, it would have been obvious to one of ordinary skill in the art to use or modify the phosphorus concentrations as described by Tsai.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed phosphorus concentrations or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 19, Yang (see, e.g., FIG. 9-I) teaches that the epitaxy layer 230e is substantially uniformly formed on top and side surfaces of the epitaxy structure 110b (Para 0074, Para 0132, Para 0133).

e.g., FIG. 10A) teaches epitaxially growing the epitaxy structure 110 is performed such that the epitaxy structure 110 comprises carbon and phosphorus dopants (Para 0050).
Tsai teaches that the phosphorus concentration of the epitaxy structure 110 is in the range from about 1x10.sup.18 cm.sup.-3 to about 1x10.sup.20 cm.sup.-3 and that the carbon atomic concentration of the epitaxy structure 110 is in the range 1% to 5% (Para 0050), However, Tsai fails to expressly teach phosphorous atomic concentration of the epitaxy structure is lower that the carbon atomic concentration of the epitaxy structure. However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the concentrations, it would have been obvious to one of ordinary skill in the art to use or modify the phosphorus and carbon concentrations as described by Tsai.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed phosphorus and carbon concentrations or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 36, Tsai (see, e.g., FIG. 10A) teaches that the epitaxy structure 110 is made of SiCP, and the epitaxy layer 120 is made of SiP (Para 000050, Para 0051, Para 0057).


Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
04/13/2021